Title: From James Madison to [Alexander Hamilton?], 25 June 1788
From: Madison, James
To: Hamilton, Alexander


Dear SirRichd. June 25. 88
On the final question the Constitution was this day ratified by 89 ays agst. 79 noes. The majority is small but the proceeding has been free from every flaw & pretext of it; and the Convention as full as could be demanded, two members only being absent and those known to be divided on the subject. Recommendatory amendments will accompany the act of ratification. They are still [to] be settled and will employ us a few days longer. Yrs. respectfully
Js. Madison Jr.
